NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 17a0022n.06

                                          No. 16-5161

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

KASIE STEVENS-BRATTON, individually and on              )                          FILED
behalf of all others similarly situated,                )                    Jan 11, 2017
                                                        )                DEBORAH S. HUNT, Clerk
        Plaintiff-Appellant,                            )
                                                        )
                                                             ON APPEAL FROM THE
v.                                                      )
                                                             UNITED STATES DISTRICT
                                                        )
                                                             COURT FOR THE WESTERN
TRUGREEN, INC.,                                         )
                                                             DISTRICT OF TENNESSEE
                                                        )
        Defendant-Appellee.                             )
                                                        )
                                                        )
                                                        )


BEFORE: KEITH, BATCHELDER, and CLAY, Circuit Judges.

       DAMON J. KEITH, Circuit Judge. Kasie Stevens-Bratton (“Stevens-Bratton”) appeals

from the district court’s order granting TruGreen, Inc.’s (“TruGreen”) motion to compel

arbitration and denying her class certification, which dismissed all claims against TruGreen. The

district court concluded that an agreement between Stevens-Bratton and TruGreen required

arbitration even though the agreement expired before the relevant events that are the subject of

Stevens-Bratton’s lawsuit. Because the dispute between Stevens-Bratton and TruGreen does not

“arise under” the expired agreement, we REVERSE the judgment compelling arbitration and

REMAND for further proceedings.
Stevens-Bratton v. TruGreen
16-5161
                                    I.      BACKGROUND

       TruGreen is a lawn care service provider headquartered in Memphis, Tennessee. On

May 15, 2013, Stevens-Bratton entered into an agreement with TruGreen for lawn care services.

The agreement included three specific provisions at issue in this case:

               CONTACT INFORMATION. If I have provided TruGreen with
               my cell phone number, I agree that TruGreen may contact me on
               that number using an automatic telephone dialing system or
               prerecorded or artificial voice to discuss my account and lawn care
               services, including current and possible future services, customer
               service and billing. I understand that providing my cell phone
               number is not required to purchase TruGreen’s services and that I
               may revoke this permission at any time.

               MANDATORY ARBITRATION. Purchaser and TruGreen agree
               that any claim, dispute or controversy (“Claim”) between them or
               against the other or the employees, agents or assigns of the other,
               and any Claim arising from or relating to this agreement or the
               relationships which result from this agreement including but not
               limited to any tort or statutory Claim shall by resolved by neutral
               binding arbitration by the American Arbitration Association
               (“AAA”), under the Rules of the AAA in effect at the time the
               Claim is filed (“AAA Rules”). . . . Each party shall be responsible
               for paying its own attorneys’ fees, costs and expenses, the
               arbitration fees and arbitrator compensation shall be payable as
               provided in the AAA Rules. However, for a Claim of $15,000 or
               less brought by Purchaser in his/her/its individual capacity, if
               Purchaser so requests in writing, TruGreen will pay Purchaser’s
               arbitration fees and arbitrator compensation due to the AAA for
               such Claim to the extent they exceed any filing fees that the
               Purchaser would pay to a court with jurisdiction over the Claim.
               The arbitrator’s power to conduct any arbitration proceeding under
               this arbitration agreement shall be limited as follows: any
               arbitration proceeding under this agreement will not be
               consolidated or joined with any arbitration proceeding under any
               other agreement, or involving any other property or premises, and
               will not proceed as a class action or private attorney general action.
               The foregoing prohibition on consolidated, class action and private
               attorney general arbitrations is an essential and integral part of this
               arbitration clause and is not severable from the remainder of the
               clause. . . . This arbitration agreement is made pursuant to a
               transaction involving interstate commerce and shall be governed
               by the Federal Arbitration Act. 9 U.S.C. Sections 1-16. . . . Neither

                                                 2
Stevens-Bratton v. TruGreen
16-5161
               party shall sue the other party with respect to any matter in dispute
               between the parties other than for enforcement of this arbitration
               agreement or of the arbitrator’s award. THE PARTIES
               UNDERSTAND THAT THEY WOULD HAVE HAD A
               RIGHT OR OPPORTUNITY TO LITIGATE DISPUTES
               THROUGH A COURT AND TO HAVE A JUDGE OR JURY
               DECIDE THEIR CASE, BUT THEY CHOOSE TO HAVE
               ANY DISPUTES DECIDED THROUGH ARBITRATION.

               CLASS ACTION WAIVER. Any Claim must be brought in the
               parties’ individual capacity, and not as a plaintiff or class member
               in any purported class, collective, representative, multiple plaintiff,
               or similar basis (“Class Action”), and the parties expressly waive
               any ability to maintain any Class Action in any forum whatsoever.
               The arbitrator shall not have authority to combine or aggregate
               similar claims or conduct any Class Action. Nor shall the arbitrator
               have authority to make an award to any person or entity not a party
               to the arbitration. Any claim that all or part of this Class Action
               Waiver is unenforceable, unconscionable, void, or voidable may be
               determined only in a court of competent jurisdiction and not by an
               arbitrator. THE PARTIES UNDERSTAND THAT THEY
               WOULD HAVE HAD A RIGHT TO LITIGATE THROUGH
               A COURT AND TO HAVE A JUDGE OR JURY DECIDE
               THEIR CASE AND TO BE PARTY TO A CLASS OR
               REPRESENTATIVE              ACTION,        HOWEVER,            THEY
               UNDERSTAND AND CHOOSE TO HAVE ANY CLAIMS
               DECIDED INDIVIDUALLY, THROUGH ARBITRATION.

       TruGreen provided lawn care services to Stevens-Bratton from May 15, 2013 until May

15, 2014, when Stevens-Bratton terminated the agreement with TruGreen. On November 9,

2013, Stevens-Bratton registered her cell phone number with the National Do-Not-Call Registry.

Beginning on January 27, 2015, Stevens-Bratton received over ten telemarketing calls on her cell

phone from TruGreen, who used an automatic telephone dialing system. Despite Stevens-

Bratton’s requests that TruGreen stop calling her, the calls continued.

       Thereafter, Stevens-Bratton filed a complaint against TruGreen alleging violations under

the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, and sought class

certification, or in the alternative, a stay of certification briefing pending discovery in federal



                                                 3
Stevens-Bratton v. TruGreen
16-5161
district court. TruGreen filed an answer and a motion to dismiss and compel arbitration, or in the

alternative, to stay the litigation. The district court denied Stevens-Bratton’s motion for class

certification, granted TruGreen’s motion to compel arbitration, dismissed all claims against

TruGreen, and entered a judgment for TruGreen. Stevens-Bratton timely appealed.

                                    II.     DISCUSSION

                               A.         Standard of Review

       “This Court reviews de novo a district court’s conclusions of law regarding whether to

compel arbitration pursuant to the Federal Arbitration Act.” Lowry v. JPMorgan Chase Bank,

N.A., 522 F. App’x 281 (6th Cir. 2013) (citing Answers in Genesis of Ky., Inc. v. Creation

Ministries, Int’l, Ltd., 556 F.3d 459, 469 (6th Cir. 2009)). “[B]efore compelling arbitration a

court must determine whether a valid arbitration agreement exists and whether the dispute falls

within that agreement’s scope.” Rowan v. Brookdale Senior Living Cmtys., Inc., 647 F. App’x

607, 609 (6th Cir. 2016) (citing Fazio v. Lehman Bros., Inc., 340 F.3d 386, 392 (6th Cir. 2003)).

“The nonmoving party . . . may challenge an arbitration agreement ‘upon such grounds as exist

at law or in equity for the revocation of any contract.’” Id. (quoting 9 U.S.C. § 2).

                                           B.     Analysis
   1. Arbitrability

       Stevens-Bratton argues that the agreement’s arbitration clause does not apply to her

TCPA claim concerning the legality of the telemarketing calls because the agreement expired

before she received those calls. The FAA reflects a “liberal federal policy favoring arbitration.”

AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011). However, “[b]efore compelling

an unwilling party to arbitrate, a court must engage in a limited review to determine whether the

dispute is arbitrable; meaning that a valid agreement to arbitrate exists between the parties and




                                                  4
Stevens-Bratton v. TruGreen
16-5161
that the specific dispute falls within the substantive scope of that agreement.” Bratt Enter., Inc.

v. Noble Intern. Ltd., 338 F.3d 609, 612 (6th Cir. 2013) (internal quotation and citation omitted).

       In Litton, the Supreme Court considered whether a dispute over layoffs, which occurred

after the expiration of a collective-bargaining agreement, arose under the agreement despite its

expiration. Litton Fin. Printing Div., a Div. of Litton Bus. Sys., Inc. v. NLRB, 501 U.S. 190, 193

(1991). The Court held that the presumption in favor of postexpiration arbitration of matters will

apply “only where a dispute has its real source in the contract.” Id. at 205. Further, the Court

stated that a dispute will have its real source in the contract where: (1) it involves facts and

occurrences that arose before expiration; (2) an action taken after expiration infringes a right that

accrued or vested under the agreement; or (3) under normal principles of contract interpretation,

the disputed contractual right survives expiration of the remainder of the agreement. Id. at 205-

206. Thus, in order to prevail in her argument that her dispute with TruGreen does not arise

under the contract, Stevens-Bratton must prove that none of the three aforementioned conditions

are present here.

       i.      Facts and occurrences did not arise before expiration

       The district court in this case relied upon our Huffman decision to determine that the

arbitration clause survived the expired agreement in this case. In Huffman, this court considered

whether the “strong presumption” in favor of arbitration applies post-expiration when an

arbitration clause is not listed in a survival clause or whether the omission of the arbitration

clause from a survival clause in an agreement constitutes a “clear implication” that the parties

intended the arbitration clause to expire with the agreement. Huffman v. Hilltop Cos., LLC, 747

F.3d 391, 393 (6th Cir. 2014). Huffman involved a professional services contract agreement that

governed an employment relationship and eventually expired. Id. The agreement included both



                                                 5
Stevens-Bratton v. TruGreen
16-5161
an arbitration clause and a survival clause, but the survival clause, which detailed the provisions

of the contract that would survive past expiration or termination of the agreement, did not

explicitly mention the arbitration clause. Id. at 394.

       This court noted that “with respect to agreements containing broadly-worded arbitration

clauses, ‘there is a presumption of arbitrability in the sense that an order to arbitrate the

particular grievance should not be denied unless it may be said with positive assurance that the

arbitration clause is not susceptible of an interpretation that covers the asserted dispute.’” Id. at

395 (quoting Litton, 502 U.S. at 209). However, the Supreme Court in Litton “refuse[d] to apply

that presumption wholesale in the context of an expired . . . agreement, for to do so would make

limitless the contractual obligation to arbitrate.” Litton, 501 U.S. at 209.

       In Huffman, this court rejected the argument that the omission of the arbitration provision

from the survival clause was tantamount to a clear implication that the parties did not intend the

arbitration clause to have post-expiration effect. Huffman, 747 F.3d at 397. Rather, this court

concluded that the agreement did not indicate any intent by the parties to create an exhaustive list

of every provision that would survive expiration of the agreement. Id. We rationalized that

decision on the basis that the non-compete clause of the agreement stated that it remained in

effect for twelve months after expiration, but the non-compete clause was not included in the

survival clause. Id.

       However, this case is different from Huffman. There was no survival provision in the

agreement at issue here. Thus, we are dealing with a completely expired agreement. This case is

more akin to South Cent. Power Co. v. Int’l. Broth. Of Elec. Workers, Local Union 2359, 186

F.3d 733 (6th Cir. 1999), where this court considered whether arbitration was required in a

situation in which some, but not all, of the facts and occurrences arose prior to the expiration of



                                                  6
Stevens-Bratton v. TruGreen
16-5161
the agreement. In South Central, this court held that “a dispute ‘arises under the contract’ when

a majority of the material facts and occurrences arose before the expiration of the . . .

agreement.” Id. at 740 (emphasis in original). If a majority of the material facts and occurrences

arose before the expiration of the agreement, we must then “determine if the parties negated,

either expressly or by clear implication, the presumption that the arbitration clause of the . . .

agreement extends beyond the expiration of the Old Agreement.” Id. at 741.1

       TruGreen argues that a majority of the material events regarding the dispute occurred

before the agreement expired. TruGreen describes those material events as: (1) the parties’

negotiation of the terms of the agreement; (2) the memorialization and discussion of Stevens-

Bratton’s lawn care needs; (3) Stevens-Bratton’s election to provide her cell phone number to

TruGreen; and (4) Stevens-Bratton’s vesting in TruGreen the right to call her at that number to

discuss “possible future services.”

       However, the memorialization of Stevens-Bratton’s lawn care services is irrelevant to this

case and thus not material, as her dispute only deals with phone calls and not anything

concerning the services TruGreen provided her. Further, usually the agreement itself or the

negotiation thereof, is not part of the inquiry of material facts concerning the dispute. See, e.g.,

South Central, 186 F.3d at 739; General Truck Drivers, Chauffeurs, Warehousemen and

Helpers, Local No. 957 v. Dayton Newspapers, Inc., 83 F. App’x 712, 714 (6th Cir. 2003);

Zucker, 174 F. App’x 944, 945, 948 (6th Cir. 2006). Thus, only two of TruGreen’s alleged

material occurrences before the expiration of the agreement remain: Stevens-Bratton providing

her cell phone number and allowing TruGreen to call her regarding “possible future services.”

       1
           While South Central and Litton concern cases involving collecting bargaining
agreements, “their holdings are based upon principles applicable to arbitration agreements
generally, and their application need not be limited to the collective bargaining context.” Zucker
v. After Six, Inc., 174 F. App’x 944, 947 (6th Cir. 2006).
                                                 7
Stevens-Bratton v. TruGreen
16-5161
However, TruGreen overlooks the other material occurrences surrounding the dispute; indeed,

the occurrences at the heart of the dispute itself—the more than ten phone calls Stevens-Bratton

received after the agreement expired. The phone calls are the majority of the material events of

the dispute and thus the majority of events occurred after the agreement expired. Absent those

phone calls, there is in fact no dispute at all. Thus, we need not analyze whether the parties

negated, expressly or impliedly, the presumption that the arbitration clause extends beyond the

expiration of the agreement.2

       ii.     Post-expiration action does not infringe a right that accrued or vested under
               agreement

       The district court found that the agreement allowed TruGreen to call Stevens-Bratton

about “possible future services” and thus the right to call her accrued or vested under the

agreement. “[A] court may use standard principles of contract interpretation to determine

whether a right is vested.” Cincinnati Typographical Union No. 3, Local 14519, Commc’ns.

Workers of America, AFL-CIO v. Gannett Satellite Info. Network, Inc., 17 F.3d 906, 910 (6th

Cir. 1994) (citation omitted). That means “we might conclude the parties intended a right to vest

if we are shown contract language or extrinsic evidence to support that conclusion.” Id. Further,

this court presumes certain types of rights to be “accrued or vested” without any other evidence

in a contract when they can be “worked toward or accumulated over time.” Id. at 911 (citing



       2
          TruGreen points to our holding in Fazio v. Lehman Bros., Inc., 340 F.3d 386 (6th Cir.
2003), to assert that the proper method to determine whether an issue is within the scope of an
arbitration agreement “is to ask if an action could be maintained without reference to the contract
or relationship at issue. If it could, it is likely outside the scope of the arbitration agreement.”
Id. at 395. However, this rule applies to disputes arising out of existing agreements, not those
that expired prior to the dispute. See, e.g., Nestle Waters North America, Inc. v. Bollman, 505
F.3d 498 (6th Cir. 2007); NCR Corp. v. Korala Assocs., Ltd., 512 F.3d 807 (6th Cir. 2008);
Dental Assocs., P.C. v. American Dental Partners of Michigan, LLC, 520 F. App’x 349 (6th Cir.
2013). Whether the parties could maintain an action without reference to the contract or
relationship is not helpful when, as here, the contract has expired.
                                                 8
Stevens-Bratton v. TruGreen
16-5161
Chauffeurs, Teamsters & Helpers, Local Union 238 v. C.R.S.T., Inc., 795 F.2d 1400, 1404 (8th

Cir. 1986) (en banc)). Some examples are severance or vacation pay, where the longer a person

works, more pay accrues and thus the right accrues and vests over time. Id.

       TruGreen’s right to call Stevens-Bratton is not the type of right that we typically view as

accruing or vesting under a contract. We do not view a right under an agreement as dependent

upon the conveyance of a benefit, but instead we view a purported right as such if it can be

“worked toward or accumulated over time.” Id. The right to call a phone number does not

accumulate over time. In fact, the right to call someone’s phone number is revocable by that

person at any point, which the agreement at issue anticipates. Thus, TruGreen did not have a

vested right to call Stevens-Bratton. Even if we assumed otherwise, our inquiry would then be

whether Stevens-Bratton’s request to end the telemarketing calls infringed on TruGreen’s right to

call her. See Litton, 501 U.S. at 205-06 (requiring analysis of whether an action taken after

expiration infringes a right that accrued or vested under the agreement).            That inquiry is

counterintuitive and further illustrates that the right to call a person’s number is not the type of

right that would accrue or vest under a contract.

       iii.    Disputed contractual right does not survive expiration under normal
               principles of contract interpretation

       Despite the above analysis, we must still determine whether the disputed contractual

right, that is, TruGreen’s right to call Stevens-Bratton regarding future services, survives

expiration under normal principles of contract interpretation. “[C]ontracts must be construed as

a whole . . . .” Workmon v. Publishers Clearing House, 118 F.3d 457, 459 (6th Cir. 1997).

“Moreover, the ‘cardinal rule’ in contract interpretation is to ascertain the parties’ intent.” Soltis

v. J.C. Penny Corp. Inc., 635 F. App’x 245, 248 (6th Cir. 2015) (quoting Omnicom Grp., Inc. v.

880 W. Long Lake Assocs., 504 F. App’x 487, 490 (6th Cir. 2012)). “In an unambiguous

                                                    9
Stevens-Bratton v. TruGreen
16-5161
contract, intent is established solely based on the plain language of the contract because in such a

case, no outside evidence can better evince the intent of the parties than the writing itself.” Id.

(internal quotation marks omitted). An ambiguous contract, however, “should be construed

against its drafter.” Royal Ins. Co. of America v. Orient Overseas Container Line Ltd., 525 F.3d

409, 423 (6th Cir. 2008). Additionally, “contracts must be construed consistent with common

sense and in a manner that avoids absurd results.” Certified Restoration Dry Cleaning Network,

L.L.C. v. Tenke Corp., 511 F.3d 535, 545 (6th Cir. 2007) (citation omitted).

       The contact information provision at issue in the agreement states that Stevens-Bratton

agrees that TruGreen may contact her on her cell phone “to discuss [her] account and lawn care

services, including current and possible future services, customer service and billing.” The

district court interpreted the provision to mean that TruGreen could contact Stevens-Bratton after

the termination of her agreement to discuss returning as a client for more services.

       However, Stevens-Bratton argues that this interpretation would lead to absurd results

because it would allow TruGreen to contact her indefinitely past the expiration of the agreement.

She argues that nothing in that contract provision implies that the discussions themselves would

take place outside the term of the contract. To be sure, the district court acknowledged that this

interpretation, which terminates the right to call about future services at the expiration of the

contract, was just as viable an interpretation as the reading that allows for calls concerning

possible future services indefinitely after termination of the contract.        Thus, because the

provision is susceptible to more than one reasonable interpretation, there is ambiguity in the

contract. See Roy v. Bledsoe Cmty. Hosp., Inc., 61 F. App'x 930, 934 (6th Cir. 2003).

        Construing the provision against the contract’s drafter, TruGreen, we must read the

provision regarding “possible future services” with the interpretation that favors Stevens-Bratton,



                                                10
Stevens-Bratton v. TruGreen
16-5161
identified by the district court, as concerning Stevens-Bratton’s account with TruGreen before

the contract expired. Thus, TruGreen’s disputed right to call Stevens-Bratton does not survive

expiration under the contract under normal principles of contract interpretation.3

       For these reasons, we conclude that Stevens-Bratton’s TCPA dispute with TruGreen did

not arise under the contract and thus the district court’s judgment was erroneous.

   2. Unconscionability

       Stevens-Bratton also argues that the arbitration clause is unconscionably broad because it

pertains to “any claim, dispute or controversy.” We resolve this issue summarily. This court has

upheld arbitration provisions with the same language that Stevens-Bratton disputes. See, e.g.,

Andrews v. TD Ameritrade, Inc., 596 F. App’x 366, 368 (6th Cir. 2014) (upholding arbitration

provision that stated that “any controversy between [the parties] . . . arising out of or relating to

this Agreement, our relationship, any services provided . . . or the use of the Services, . . . shall

be arbitrated . . .”); Lowry v. JPMorgan Chase Bank, N.A., 522 F. App’x 281, 283 (6th Cir.

2013) (upholding arbitration provision that applied to “[a]ny claim or dispute, whether in

contract, tort, statute or otherwise . . . between you and us or our employees, agents, successors

or assigns, which arise out of or relate to your credit application . . .”). Thus, the district court

did not err in concluding that the arbitration provision was not unconscionable.

   3. Class Action Waiver

       Lastly, TruGreen argues that the class action waiver in the agreement is enforceable and

that even if we reverse the district court’s order granting the motion to compel arbitration, we

       3
          To be sure, pursuant to Huffman, we examine “arbitration language in a contract in light
of the strong policy in favor of arbitration, resolving any doubts as to the parties’ intentions in
favor of arbitration.” Huffman, 747 F.3d at 395. However, at this stage of the analysis, we are
not examining the arbitration language in the contract. Instead, we must decide whether
TruGreen’s disputed right to call Stevens-Bratton survives expiration of the agreement under
basic contract principles, not under the policy favoring arbitration.
                                                 11
Stevens-Bratton v. TruGreen
16-5161
should affirm the district court’s order denying class certification. In response, Stevens-Bratton

argues that the class action waiver does not apply to her claims for conduct that occurred after

the agreement expired. The district court denied Stevens-Bratton’s motion for class certification

on the basis that the claim was arbitrable. The district court did not make findings of fact or

conclusions of law regarding the merits of Stevens-Bratton’s motion for class certification.

Consequently, there is no record to review regarding application of the class action waiver.

Because we reverse and remand the district court’s order granting the motion to compel

arbitration and dismissing Stevens-Bratton’s claims, we vacate the district court’s order denying

the motion for class certification, and remand for further proceedings consistent with this

opinion.

                                    III.    CONCLUSION

       For the foregoing reasons, the district court erroneously found that Stevens-Bratton’s

dispute against TruGreen arose under the expired agreement and thus erroneously concluded that

the dispute was arbitrable. Accordingly, we REVERSE the district court’s judgment compelling

arbitration, vacate the judgment denying class certification, and REMAND for further

proceedings.




                                               12